In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 07-2811
GERALD C. ELLIS,
                                                Plaintiff-Appellant,
                                 v.

UNITED PARCEL SERVICE, INC.,
                                                Defendant-Appellee.
                          ____________
            Appeals from the United States District Court
     for the Southern District of Indiana, Indianapolis Division.
        No. 06-cv-00366-RLY-TAB—Richard L. Young, Judge.
                          ____________
    ARGUED JANUARY 25, 2008 — DECIDED APRIL 29, 2008
                          ____________


 Before BAUER, WOOD, and EVANS, Circuit Judges.
  EVANS, Circuit Judge. This case centers around United
Parcel Service’s nonfraternization policy, which forbids
a manager from having a romantic relationship with any
hourly employee, even an employee the manager does
not supervise. The purpose of this policy, according to
UPS, is to prevent favoritism and the perception of fav-
oritism. The policy extends to workers outside of a man-
ager’s supervisory authority because UPS says it fre-
quently transfers managers and a manager could end up
supervising any hourly employee. Unsurprisingly, this
policy does not stop Cupid’s arrow from striking at UPS.
2                                                   No. 07-2811

As the discovery taken in this case reveals, intracompany
dating is prevalent, although employees often take precau-
tions to keep their relationships secret. Gerald Ellis was
one such employee, but, unfortunately for him, he got
caught. Ellis, who is an African-American,1 sued UPS
claiming it fired him because of his race and because he
is married to a white woman, in violation of Title VII of
the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2, and
42 U.S.C. § 1981. The district court granted summary
judgment for UPS, and Ellis appeals.
  Because this case comes to us at the summary judg-
ment stage, we set out the facts in the light most favorable
to Ellis, the nonmoving party. See Nichols v. S. Ill. Univ.-
Edwardsville, 510 F.3d 772, 779 (7th Cir. 2007). Ellis began
working for UPS as a driver in 1979. He worked his way
up the ladder and eventually was promoted to Hub
Supervisor in the Indianapolis sorting facility, a man-
agerial position. In December 2000 the aroma of amour
must have been filling the air at UPS as Ellis began dating
Glenda Greathouse, a white woman who worked at
UPS’s phone center. But daily contact between Ellis and
Greathouse, at least while at work, must have been spo-
radic as the phone center was in a different building
from the sorting facility where Ellis worked. Anyway,
for more than three years, Ellis kept mum at UPS about


1
  A debate is occurring about the appropriateness and accuracy
of terms such as “African-American” and “Black,” commonly
used to describe a person’s race. See, e.g., Rachel L. Swarns,
‘African-American’ Becomes a Term for Debate, N.Y. TIMES (Aug. 29,
2004), available at http://www.nytimes.com/2004/08/29/
national/29african.html. Because Ellis identifies himself as an
African-American, we will do the same.
No. 07-2811                                               3

the relationship, and Greathouse told only one close friend.
But other employees eventually learned that Ellis and
Greathouse were an item. Employee relations manager
Brenda Baker got wind of the relationship and apparently
didn’t like it. She told Ellis’s direct supervisor, Angela
Wade, that “there were plenty of good sisters out there,”
which Wade understood to mean that Baker, who is
African-American, thought Ellis should be dating African-
American women. Wade, we should also add, is an
African-American. Later, Ellis testified at his deposition
that Baker called him a “sell-out” because he was dating
Greathouse.
  In February 2004 Ellis admitted to Wade that he was
dating Greathouse. Wade testified at her deposition that
she told Ellis he was “crazy” for dating Greathouse be-
cause, she explained, the relationship violated UPS’s non-
fraternization policy. She told Ellis that he or Great-
house would have to quit or Ellis would be fired. Wade
reported the relationship to her supervisor, division
manager Derick Craft. Craft, who is also an African-
American, met with Wade and Ellis to discuss the relation-
ship, and Ellis fessed up that he was dating Greathouse.
Craft told Ellis that he was “crazy” to date “the white girl
from the call center,” and he ordered Ellis to meet with
Kenny Walker, the human resources manager for the
Indiana district, the next day. At that meeting, Walker,
who like Baker, Wade, and Craft, is also an African-Ameri-
can, questioned Ellis about his relationship. Walker
described the nonfraternization policy to Ellis, explained
that Ellis’s relationship with Greathouse violated the
policy, and told Ellis that he had to “rectify the situa-
tion.” Ellis testified that he understood that Walker ex-
pected him to end the relationship. Walker did not fol-
4                                              No. 07-2811

low up with Ellis or ask him whether he stopped seeing
Greathouse. Walker testified that when implementing
the nonfraternization policy it was his practice to explain
the policy to the manager and to give the manager the
option of ending the relationship or deciding which
member of the couple would be let go. Walker said that he
took managers at their word when they told him they
would comply with the policy. Although Ellis testified
that Walker did not tell him explicitly that resignation
was an option, Ellis said that he and Greathouse discussed
whether one of them should leave UPS.
  Ellis did not end the relationship and neither did he or
Greathouse resign. Instead, three days after the meeting
with Walker—on Valentine’s Day, no less—Ellis and
Greathouse became engaged. A little over a year later, in
April 2005, they were married. Ellis testified that he
believed that their marriage brought him into com-
pliance with the nonfraternization policy, although he
admitted that he never asked Walker whether a marriage
between a manager and an hourly employee violated the
policy and never told Walker that he and Greathouse
were married.
  After they were married, Ellis and Greathouse still did
not tell others at UPS about their relationship. But in July
2005, 3 months after their wedding and 17 months after
Walker met with Ellis and discussed the UPS nonfraterni-
zation policy, Walker saw Ellis at a concert acting affec-
tionately with a white woman. Walker later told Baker
what he had seen, and she guessed, based on Walker’s
description, that the woman on the receiving end of
Ellis’s affections at the concert was Greathouse. Later that
month, Walker met with Robert Severson, a district man-
ager, and told him that Ellis might be in violation of the
No. 07-2811                                             5

nonfraternization policy. Severson told Walker to investi-
gate and to review his findings with Lawrence Lewis,
who is the North Central Region human resources man-
ager, and a UPS in-house lawyer. District human resources
managers, like Walker, consult with Lewis before dis-
ciplining employees so Lewis can ensure that policies are
being enforced uniformly throughout the region. They
also speak to in-house attorneys so that UPS can avoid
unnecessary legal exposure. After consulting with
Lewis and counsel, Walker determined that Ellis was in
violation of the nonfraternization policy and that the
“problem” had to be resolved. He met with Ellis and
learned that Ellis and Greathouse were married. He then
asked Ellis to resign. When Ellis refused, Walker fired
him for violating the nonfraternization policy and for
dishonesty. Walker, Severson, and Lewis testified at their
depositions that Walker made the final decision to fire
Ellis.
  In granting UPS’s motion for summary judgment, the
district court determined that Ellis had not put forward
sufficient direct or circumstantial evidence of discrim-
ination to allow him to proceed by the direct method of
proof. It then concluded he failed to present enough
evidence to make out a prima facie case under the indirect
method of proof because he could not show that any
similarly situated employees who were involved in
intraracial relationships at UPS were treated more favor-
ably. Furthermore, even if he had come forward with
enough evidence to establish a prima facie case, the
court concluded that he could not show that UPS’s rea-
son for firing him was a pretext for discrimination.
 We review the district court’s grant of summary judg-
ment de novo. See Nichols, 510 F.3d at 779. Summary judg-
6                                                  No. 07-2811

ment is proper only when all of the evidence, taken
together, shows that there is no genuine issue of any
material fact and the moving party is entitled to judg-
ment in its favor.
   Ellis first argues that, under both the indirect and direct
methods of proof, he put forward sufficient evidence to
survive summary judgment on his claim that UPS
fired him because he was involved in an interracial rela-
tionship. We have not yet decided whether an employer
violates Title VII if it discriminates against an employee
because the employee is involved in a relationship with
a person of another race. See Ineichen v. Ameritech, 401
F.3d 956, 961-62 (7th Cir. 2005) (reserving the question). But
we need not address the issue now because, even if dis-
crimination on the basis of involvement in an interracial
relationship constitutes illegal race discrimination, Ellis
did not put forward enough evidence to survive sum-
mary judgment.
  For Ellis to make out a prima facie case under the indi-
rect method of proof, see McDonnell Douglas Corp. v. Green,
411 U.S. 792, 802 (1973), he had to come forward with
evidence, among other things, that a similarly situated
employee who was not involved in an interracial relation-
ship was treated more favorably, see Adams v. Wal-Mart
Stores, Inc., 324 F.3d 935, 939 (7th Cir. 2003). Ellis identifies
approximately twenty couples he says have been involved
in intraracial romantic relationships that violated UPS’s
nonfraternization policy. He insists that the managers
in all of these relationships either were not fired or were
given the opportunity to have their partners resign; so,
he argues, they were treated more favorably.
  But most of Ellis’s purported comparators are not
similarly situated to him because they were not subject
No. 07-2811                                                  7

to the same decisionmaker as Ellis when they purportedly
violated the policy. Different decisionmakers may rely on
different factors when deciding whether, and how
severely, to discipline an employee. See Radue v. Kimberly-
Clark Corp., 219 F.3d 612, 618 (7th Cir. 2000). So, to be
similarly situated, a manager must have been treated more
favorably by the same decisionmaker that fired the Ellis.
See Little v. Ill. Dep’t of Rev., 369 F.3d 1007, 1012 (7th Cir.
2004). Ellis contends that he was fired by a group of
decisionmakers, including Walker, Severson, Lewis, Craft,
Baker, and the in-house lawyers. Thus, he argues that
any manager involved in an intraracial relationship with
an hourly employee is similarly situated if the manager
worked under “the group.” We disagree. UPS’s evidence
showed that Walker alone made the ultimate decision to
fire Ellis, and Ellis has offered nothing to establish that
anyone else was a decisionmaker. Walker apprised
Severson, his boss, on the status of his investigation and
Severson told him to consult with Lewis and in-house
counsel, but Walker, Severson, and Lewis all testified
that Walker was responsible for the decision to fire Ellis.
As Severson suggested, Walker consulted with Lewis to
ensure consistent enforcement of the nonfraternization
policy, and with in-house counsel to discuss UPS’s poten-
tial legal exposure. But this just shows that Walker used
the resources at his disposal to make an informed decision;
Ellis presented no evidence that Lewis or the in-house
lawyers were the ultimate decisionmakers. See, e.g.,
Chiaramonte v. Fashion Bed Group, Inc., 129 F.3d 391, 396 (7th
Cir. 1997) (evidence that supervisor discussed firing
employee with others who did not have decisionmaking
responsibility not sufficient to show they were decision-
makers). And Ellis presented no evidence that Craft and
Baker were involved in the decision to fire him. Ellis did
8                                                  No. 07-2811

not establish that anyone consulted Craft about Ellis’s
discharge, and although Baker was present at the meeting
where Walker fired Ellis, Ellis put forward no evidence
that she had influence over the decision.
   So to avoid summary judgment, Ellis had to show
that Walker treated managers in intraracial relationships
with hourly employees more favorably, but the undisputed
evidence showed that Walker was not the decisionmaker
for most of the managers Ellis identifies. For some of his
other purported comparators, Ellis failed to offer any
admissible evidence that they were involved in romantic
relationships with UPS employees at all. Instead, he re-
lied on his former coworkers’ conjecture and speculation
that these illicit relationships occurred. One coworker
testified at her deposition that she believed a manager
was having an affair because she heard “rumors” about
the purported relationship from “lots” of people. But
rumor and conjecture are not enough to create a genuine
issue of material fact as to whether these relationships
happened, much less as to whether Walker knew about
them and treated the managers more favorably. See
Markel v. Bd. of Regents of the Univ. of Wis. Sys., 276 F.3d 906,
912 (7th Cir. 2002); see also Gusewelle v. City of Wood River,
374 F.3d 569, 575 (7th Cir. 2004) (argument that “everybody
knew” about plaintiff’s living arrangements insufficient to
show that a specific decisionmaker knew); Shumway v.
United Parcel Serv., Inc., 118 F.3d 60, 64-65 (2d Cir. 1997)
(mere allegations, unsupported by admissible evidence,
that supervisors at UPS violated nonfraternization
policy insufficient to survive summary judgment).
  That leaves four couples for which Ellis has offered
evidence that a romantic relationship occurred and that
Walker supervised. For one of these, however, Ellis offered
No. 07-2811                                                 9

no evidence that Walker knew about the relationship. If
Walker did not know that a particular manager was
violating the nonfraternization policy, he could not have
enforced the policy and disciplined the offending man-
ager. See, e.g., Brown v. Ill. Dep’t of Natural Res., 499 F.3d
675, 682 (7th Cir. 2007); Mechnig v. Sears, Roebuck & Co.,
864 F.2d 1359, 1366 (7th Cir. 1989); Shumway, 118 F.3d at 64-
65. It cannot be said, therefore, that this manager was
similarly situated to Ellis. Furthermore, Ellis established
that Walker learned that another of the purported com-
parators was in violation of the policy in 2005, but it is
undisputed that Walker left UPS soon after he learned
about the relationship and before he could take any action.
And the manager was eventually fired by someone else
for violating the policy. So this manager, too, is not simi-
larly situated to Ellis.
  Regarding the two remaining couples, there is no evi-
dence that Walker treated the managers who were vio-
lating the nonfraternization policy more favorably than
he treated Ellis. First, Ellis presented evidence that man-
ager Ann McKinley and hourly employee Jay Walls,
who are both white, were involved in a romantic rela-
tionship and that Walker learned of the relationship in
September 2005. But the evidence also showed that
Walker met with McKinley and she promised she would
end the relationship. Just as he did with Ellis, Walker
believed McKinley when she told him that she would
comply with the policy. Ellis put forward no evidence
that McKinley continued the relationship after she told
Walker she would end it. By contrast, after his meeting
with Walker in 2004, Ellis persisted in violating the policy
when he continued his romantic involvement with
Greathouse. So, Ellis is not similarly situated with Mc-
Kinley.
10                                                No. 07-2811

  Ellis’s last potential comparator, Angela Thompson,
married hourly employee Andrew Loesch in 2002 (both
Thompson and Loesch are white), and both still worked at
UPS when Walker arrived in 2003, but Ellis offered no
evidence that Thompson was treated more favorably. In
2004 Walker learned that Thompson and Loesch were
married. He met with Thompon, explained that she was in
violation of the nonfraternization policy, and told her
that either she or Loesch had to resign. When Thompson
said that neither would resign, Walker fired her. Ellis
argues that Thompson was treated more favorably be-
cause Walker offered her the choice that either she or
Loesch could resign. Ellis contends that, if Walker had
given him this choice, Greathouse would have resigned.
Walker testified that he gave Ellis this option at the meet-
ing in 2004. Ellis disputes this, but he must have known
that Greathouse’s resignation could bring him into com-
pliance with the policy because he testified that he and
Greathouse discussed whether she should resign. In any
event, this argument misses the point. Walker told both
Thompson and Ellis that they were violating the policy
and gave them both one opportunity to remedy the prob-
lem. Both refused, and both were fired. There is no evi-
dence that Thompson was treated more favorably.
  Ellis’s failure to establish that any other similarly sit-
uated manager in an intraracial relationship was treated
more favorably dooms his discrimination claim. See Gates
v. Caterpillar, Inc., 513 F.3d 680, 691 (7th Cir. 2008); Bio v.
Fed. Express Corp., 424 F.3d 593, 596 (7th Cir. 2005). But
even if he had established a prima facie case, Ellis could
not establish that UPS’s stated reason for firing him was a
pretext for discrimination. See Ptasznik v. St. Joseph Hosp.,
464 F.3d 691, 696 (7th Cir. 2007) (if plaintiff establishes
No. 07-2811                                                 11

prima facie case, burden shifts to defendant to provide
legitimate, nondiscriminatory reason for firing). UPS says
it fired Ellis because he violated the nonfraternization
policy and because he had been dishonest. Ellis then had
the burden to come forward with evidence that UPS’s
reason was a pretext for discrimination. See id. Evidence
that an employer made a mistake or that the decision
was ill-advised cannot meet this burden; an employer’s
explanation is a pretext for discrimination only if it is a
lie. See Burks v. Wis. Dep’t of Transp., 464 F.3d 744, 754 (7th
Cir. 2006).
  Ellis argues that UPS cannot rely on his relationship
with Greathouse as a legitimate, nondiscriminatory rea-
son for firing him because, he insists, UPS does not have a
uniform nonfraternization policy. The nonfraternization
policy is discussed in various UPS human resources
materials including the UPS Policy Book, memoranda
from Human Resources, and a UPS Web site. Ellis points
out that some versions of the policy say that UPS “dis-
courages” romantic relationships between managers and
hourly employees, whereas others say that managers
should “strictly avoid” such relationships. He argues that
the different explanations establish that UPS does not
have a consistent policy. To the contrary, although the
policy may be expressed differently in various internal
UPS documents, supervisors testified at their depositions
that they understood the policy prohibited managers
from dating hourly workers. Furthermore, Walker enforced
the policy consistently among all managers. And even if
Ellis thought that the policy only “discouraged,” but did
not forbid, him from dating Greathouse, Walker dispelled
this interpretation in 2004 when Walker told him that the
relationship violated the policy. Ellis also argues that
12                                                No. 07-2811

Walker should have adopted the most lenient interpreta-
tion possible, but nothing required Walker to do that. And
even if Walker had adopted an interpretation of the
policy that was too strict, evidence that an employer is
too hard on an employee or makes a poorly reasoned or
mistaken decision cannot establish pretext. See Gates,
513 F.3d at 691. Furthermore, Ellis testified that at the
2004 meeting he led Walker to believe that he would end
his relationship with Greathouse, but he did not. Walker
concluded that Ellis lied, so he fired him, at least in part,
because of his perceived mendacity. Ellis offered nothing
to dispute the truth of Walker’s belief.
  Ellis next argues that the district court should not have
granted summary judgment because this is one of those
“rare cases” where there is direct evidence of the em-
ployer’s discriminatory intent. As direct evidence that
he was fired because he is involved in an interracial
relationship, Ellis points to comments Baker made that
“there are plenty of good sisters out there” and that Ellis
was a “sell-out” and Craft’s purported remark that by
“dating a white girl from the phone center” Ellis was
“messing up his career.” Derogatory remarks based on
an employee’s race can be direct evidence of discrimina-
tion if they are made by the decisionmaker (or by a person
who influences the decisionmaker), near the time of the
decision to fire the employee, and in relation to the em-
ployee’s discharge. See Hemsworth v. Quotesmith.com, Inc.,
476 F.3d 487, 491 (7th Cir. 2007); Rozskowiak v. Vill. of
Arlington Heights, 415 F.3d 608, 612 (7th Cir. 2005); Dandy
v. United Parcel Serv., Inc., 388 F.3d 263, 272 (7th Cir. 2004).
But Ellis put forward no evidence that Baker and Craft
had influence over the decision to fire Ellis, and in any
event, their remarks were made nearly a year and a half
No. 07-2811                                                13

before Ellis was fired. At most they show that some
coworkers were unhappy that he was dating a white
woman, but Ellis did not establish they reflected Walker’s
views or were connected to the decision to fire him. See
Ineichen, 410 F.3d at 963. These comments are merely
stray remarks unrelated to Walker’s decision to fire Ellis,
and they are not enough to show that UPS unlawfully
discriminated against him. See Nichols, 510 F.3d at 781-82.
  Finally, Ellis argues that he presented enough evidence
to survive summary judgment, under the indirect method
of proof, on his claim that UPS discriminated against him
because he is an African-American. But for the reasons
we have already discussed, we conclude that he did not.
Some of this “evidence” was little more than workplace
rumors; some of it failed to show that the decisionmaker
had critical knowledge; and some of it fell short of rebut-
ting UPS’s facially nondiscriminatory concern about
Ellis’s lack of candor with the company. UPS was there-
fore entitled to summary judgment on this part of the
case also.
  In closing, we emphasize that our decision today
should not be construed as an endorsement of the UPS
nonfraternization policy. When a company like UPS runs
expensive ads that ask “What can Brown do for you?” it
might be wise for it to ask if this policy is really worth all
of the fuss this case has created. As we observed in
Hennessy v. Penril Datacomm Networks, Inc., 69 F.3d 1344,
1353 (7th Cir. 1995):
    As the work force grows and people spend more of
    their time at work, the workplace inevitably becomes
    fertile ground for the dating and mating game. It is
    certainly not unusual, and it may even be desirable, for
    love to bloom in the workplace. Contiguity can lead
14                                               No. 07-2811

     to sexual interest, which can lead to soft music, candle-
     light dinners, serious romance, and marriage, or any
     stops along the way.
  By all accounts, Ellis was a good employee. He started
with UPS as a driver right out of high school in 1979 and
worked his way up to a managerial position. After 21
years with the company, he met a woman, apparently
fell in love, and, after a 4-year relationship, got engaged. A
year later he got married. That’s a fairly nice story, and
so is the fact that Ellis and his wife were smooching at a
summer concert several months after their wedding.
Heck, some marriages today don’t even last that long.
Although UPS, for the reasons we have stated, comes out
on top in this case, love and marriage are the losers.
Something just doesn’t seem quite right about that.
  The judgment of the district court is AFFIRMED.




                    USCA-02-C-0072—4-29-08